DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/269,388 filed on 2/18/2021.
The preliminary amendment filed on 2/18/2021 has been entered.
The specification and claims 1, 4-6, 8-10, 12, 14, 17, 20-21, 24, 27 has been amended
Claims 1-29 have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 and 4/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory access program logic” recited in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the memory pages" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Should this read, “the one or more memory pages?”
Claims 25-26 are rejected because they depend from a base claim that is currently being rejected and fail to cure the deficiencies of the respective base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10-13, 16, and 28-29 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Stark et al. (US 2017/0177429).
With respect to claim 1, Stark teaches of an apparatus comprising: memory access circuitry to perform a tag-guarded memory access operation in response to a target address (fig. 1, item 106, fig. 3-5; paragraph 46-47, 53, 55-57; where the memory management unit (MMU) receives a memory access instruction including a pointer that includes a linear address (claimed target address) and performs the access when the MCDs match),
the tag-guarded memory access operation by default comprising: comparing an address tag associated with the target address with a guard tag stored in a memory system in association with a block of one or more memory locations comprising an addressed location identified by the target address (fig. 4-5; paragraph 50-53, 56-57; where the MCD value from the pointer (claimed address tag) is compared to the MCD value retrieved from the MCD table (claimed guard tag)); and
generating an indication of whether a match is detected between the guard tag and the address tag (paragraph 53; where when the MCD values match the access to the block of data is granted (claimed indication)); and
control tag storage to store, for each of a plurality of memory regions, configuration control information used to control how the tag-guarded memory access operation is performed by the memory access circuitry when the target address is within that memory region, each memory region corresponding to multiple of the block (fig. 6; paragraph 48, 58-59, 60-61; where the configuration and control registers/fields define the multiple subsets of memory that are protected by the MCDs and enable field 638 sets whether MCD checking is enabled and the reserved field 624/634 define different modes of MCD validation.  The MCD protected space field indicates which subset of memory is to be protected by the MCD).
With respect to claim 28, Stark teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as indicated with respect to claim 1.
With respect to claim 29, Stark teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as indicated with respect to claim 1.
Stark also teaches of a computer program for controlling a host data processing apparatus to provide an instruction execution environment for execution of instructions of target program code (paragraph 123-125; where Stark’s mechanisms are implemented in hardware, software, firmware and a combination there of, which includes computer programs or program code executing on programmable systems).
With respect to claim 6, Stark teaches of wherein: the configuration control information comprises a precise tag check mode field (fig. 6, item 638; paragraph 60; where the enable field indicates if MCD checking is enabled); and
the memory access circuitry is arranged, when the addressed location identified by the target address is within a memory region whose precise tag check mode field is set, to perform the tag-guarded memory access operation such that when a mismatch is detected between the guard tag and the address tag the memory access circuitry is arranged to prevent a memory access to the addressed location being performed (paragraph 53; where when MCD checking is performed and there is a mismatch, access to the data is denied).
With respect to claim 10, Stark teaches of wherein the configuration control information for each memory region is maintained within a memory area of the memory system (fig. 6; paragraph 60; where registers 608 store the control or configuration information for the MCD), and
apparatus further comprises: an instruction decoder to decode configuration control information access instructions to control the memory access circuitry to load the configuration control information for a determined memory region from the memory area, and to store updated configuration control information for a determined memory region to the memory area (fig. 1, 6; paragraph 43, 58-61; where a write instruction to the registers sets the fields to set-up MCD protection for a region of memory.  As the instructions are received and executed by the processor, they must have been decoded by the decode unit in order to have been executed).
With respect to claim 11, Stark teaches of wherein the memory area is a dedicated area of the memory system accessible using the configuration control information access instructions (fig. 6; paragraph 60-61; where registers 608 store the control or configuration information for the MCD).
With respect to claim 12, Stark teaches of control tag storage update circuitry responsive to a trigger to perform a refresh operation in respect of the configuration control information stored in the control tag storage (fig. 6; paragraph 58-61; where a write instruction to the registers sets the fields to set-up MCD protection for a region of memory.  Writing to a field of the register refreshes the value of that field, where the claimed trigger is the write instruction).
With respect to claim 13, Stark teaches of wherein the trigger occurs upon execution of a refresh instruction by the apparatus, the refresh instruction providing an address indication used to identify one or more memory regions whose configuration control information is to be subjected to the refresh operation (fig. 6; paragraph 58-61; where a write instruction to the registers sets the fields to set-up MCD protection for a region of memory.  Writing to a field of the register refreshes the value of that field.  As the write instruction updates a particular field, the instruction must include a way to identify the field being updated (i.e. its address)).
With respect to claim 16, Stark teaches of wherein the trigger occurs upon execution of a store instruction used to store updated configuration control information for a determined memory region to the memory system (fig. 6; paragraph 58-61; where a write instruction to the registers sets the fields to set-up MCD protection for a region of memory.  Writing to a field of the register refreshes the value of that field, where the claimed trigger is the write instruction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark and Freeman et al. (US 2007/0283115).
With respect to claim 2, Stark fails to explicitly teach of wherein each memory region comprises one or more memory pages.
However Freeman teaches of wherein each memory region comprises one or more memory pages (paragraph 7, 29-30; where a range of consecutive virtual addresses having the same high order bits and corresponding to a particular block of physical memory constitutes a page).
Stark and Freeman are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Stark and Freeman before the time of the effective filing of the claimed invention to incorporate the memory paging of Freeman into Stark.  Their motivation would have been to more efficiently utilize and manage the memory.
With respect to claim 3, Freeman teaches of wherein each memory region comprises a single memory page (paragraph 7, 29-30; where a range of consecutive virtual addresses having the same high order bits and corresponding to a particular block of physical memory constitutes a page).
The reasons for obviousness are the same as those indicated with respect to claim 2 above.
With respect to claim 5, Stark fails to explicitly teach of wherein: the configuration control information comprises a match all mode field; and the memory access circuitry is arranged, when the addressed location identified by the target address is within a memory region whose match all mode field is set, to modify the tag- guarded memory access operation such that when the address tag has a predetermined value, the comparison of the address tag with the guard tag is bypassed, and the generating step comprises generating an indication that a match is detected between the guard tag and the address tag.
However, Freeman teaches of wherein: the configuration control information comprises a match all mode field (paragraph 118; where the identifier matches a system wide token value and is assumed to be trusted); and 
the memory access circuitry is arranged, when the addressed location identified by the target address is within a memory region whose match all mode field is set, to modify the tag- guarded memory access operation such that when the address tag has a predetermined value, the comparison of the address tag with the guard tag is bypassed, and the generating step comprises generating an indication that a match is detected between the guard tag and the address tag (paragraph 118; when the system wide token matches and it is trusted the controller does not enforce protection for that memory region, thus in the combination with Stark, this bypasses Starks MCD checking).
Stark and Freeman are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Stark and Freeman before the time of the effective filing of the claimed invention to incorporate the trusted mode of Freeman into Stark.  Their motivation would have been to more efficiently access the memory.
With respect to claim 24, Freeman teaches of wherein the memory pages are one of: physical memory pages; virtual memory pages (paragraph 29-30; where the address space is a virtual address space that is divided into virtual pages).
The reasons for obviousness are the same as those indicated with respect to claim 2 above.
With respect to claim 25, Freeman teaches of wherein the memory pages are virtual memory pages (paragraph 29-30; where the address space is a virtual address space that is divided into virtual pages), and 
the configuration control information is determined from address translation information held in page tables in the memory system (paragraph 110; where the identifier is equal to the page number of the page table corresponding to memory allocated to the processor/process, or may be equal to the segment number of the allocated memory).
The reasons for obviousness are the same as those indicated with respect to claim 2 above.
With respect to claim 26 the combination of Stark and Freeman teaches of wherein a system register is used to identify which bits of the address translation information provide the configuration control information (Stark, paragraph 58; Freeman, paragraph 107, 110-112, 114; Where in the combination the register sets the bit position of the location of the MCD values which are located in the page tables).
The reasons for obviousness are the same as those indicated with respect to claim 2 above.
With respect to claim 27, Stark teaches of determination circuitry to determine, whether an update to the configuration control information is allowed to be performed by the apparatus in its current operating mode or whether an exception to a higher operating mode is required to handle a request for the update (fig. 6; paragraph 58-61; where a write instruction to the registers sets the fields to set-up MCD protection for a region of memory.  Writing to a field of the register updates the value of that field, thus there must be circuitry that allows for the update to be performed).
Stark 	fails to explicitly teach of determination circuitry to determine, based on knowledge of address translation factors, whether an update to the configuration control information is allowed to be performed by the apparatus in its current operating mode or whether an exception to a higher operating mode is required to handle a request for the update.
However, Freeman teaches of determination circuitry to determine, based on knowledge of address translation factors, whether an update to the configuration control information is allowed to be performed by the apparatus in its current operating mode or whether an exception to a higher operating mode is required to handle a request for the update (paragraph 118; where when the system-wide token is detected, unrestricted access is given to the requesting process allowing it to update memory that has been designated as having limited access rights).
Stark and Freeman are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Stark and Freeman before the time of the effective filing of the claimed invention to incorporate the trusted mode of Freeman into Stark.  Their motivation would have been to more efficiently manage access to the memory.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark and Cheriton (US 2019/0205261).
With respect to claim 8, Stark fails to explicitly teach of wherein the control tag storage includes a cache structure.
However, Cheriton teaches of wherein the control tag storage includes a cache structure (fig. 10, paragraph 66; where the TLB entries include fields for access rights information, attributes, and process context identifier).
Stark and Cheriton are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Stark and Cheriton before the time of the effective filing of the claimed invention to incorporate the TLB entry fields of Cheriton into Stark.  Their motivation would have been to more efficiently manage access to the memory.
With respect to claim 9, Cheriton teaches of wherein each memory region comprises one or more memory pages (paragraph 33-34; where different parts of memory are assigned to different page sizes), 
the control tag storage is provided by a translation lookaside buffer (TLB) having a plurality of entries, each entry maintaining address translation information for a memory page and including a field used to identify the configuration control information for that memory page (fig. 10, paragraph 66; where the TLB entries include fields the physical address that corresponds to the page number as well as access rights information, attributes, and process context identifier).
The reasons for obviousness are the same as indicated with respect to claim 8.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark, Cheriton, and Manula et al. (US 2014/0151454).
With respect to claim 14, the combination of Stark and Cheriton teaches of the limitations cited and described above with respect to claims 8-9 for the same reasoning cited with respect to claims 8-9.
The combination of Stark and Cheriton fails to explicitly teach of the refresh instruction is a TLB refresh configuration control information instruction, which on execution causes a maintenance operation to be performed within the TLB in order to identify which entries within the TLB provide configuration control information for a memory page identified by the address indication of the TLB refresh configuration control information instruction, and to perform a refresh action in respect of the configuration control information in each identified entry.
However, Manula teaches of the refresh instruction is a TLB refresh configuration control information instruction, which on execution causes a maintenance operation to be performed within the TLB in order to identify which entries within the TLB provide configuration control information for a memory page identified by the address indication of the TLB refresh configuration control information instruction, and to perform a refresh action in respect of the configuration control information in each identified entry (paragraph 48-49; where a memory region is deallocated and the validation entry and the address translation entry in the TLB for the memory region is invalidated).
Stark, Cheriton, and Manula are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Stark, Cheriton, and Manula before the time of the effective filing of the claimed invention to incorporate the deallocation of a memory region of Manula into the combination of Stark and Cheriton.  Their motivation would have been to free up memory space that is no longer required allowing for more efficient memory utilization.
With respect to claim 15, Manula teaches of wherein the refresh action comprises one of: invalidating the configuration control information as stored in the entry; updating the configuration control information as stored in the entry by retrieving an up-to- date version of that configuration control information from the memory system (paragraph 48-49; where a memory region is deallocated and the validation entry and the address translation entry in the TLB for the memory region is invalidated.  As the TLB entry is invalidated all the fields within the entry are invalidated).
The reasons for obviousness are the same as indicated with respect to claim 14.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark, Matsumoto et al. (US 2002/0191467).
With respect to claim 17, Stark fails to explicitly teach of a system control register to control which operating modes of the apparatus are enabled to perform the refresh operation.
However, Matsumoto teaches of a system control register to control which operating modes of the apparatus are enabled to perform the refresh operation (paragraph 18-21, 94-104; where the mode register stores refresh constructs that specify data and sets the contests that are to be refreshed in different modes).
Stark and Matsumoto are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Stark and Matsumoto before the time of the effective filing of the claimed invention to incorporate the memory mode register enabling refreshing of the memory in different modes of Matsumoto into Stark.  Their motivation would have been to reduce power consumption (Matsumoto, paragraph 18-21).
With respect to claim 18, Matsumoto teaches of wherein the system control register identifies an extent to which the refresh operation is allowed to be performed whilst the apparatus is operating at an application level (paragraph 18-21, 94-104; where the mode register stores refresh constructs that specify data and sets the contests that are to be refreshed in different modes.  The contests of a refresh operation are set according to an application).
The reasons for obviousness are the same as indicated with respect to claim 17.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark and Matsumoto as applied to claim 18 above, and further in view of Kapoor (US 2017/0153982).
With respect to claim 19, the combination of Stark and Matsumoto fails to explicitly teach of wherein the system control register is set so as to seek to prevent, at the application level, denial of service attacks attempted using the refresh operation.
However, Kapoor teaches of wherein the system control register is set so as to seek to prevent, at the application level, denial of service attacks attempted using the refresh operation (paragraph 14; where guests OSs are not given permission to invalidate TLB entries as the guest OS could prevent other guest OSs from operating and/or substantially reduce the performance of the other OSs (e.g., denial of service).  In the combination with Stark and Matsumoto, this is done via the control registers of Stark, see Stark paragraph 58, 60, 62).
Stark, Matsumoto, and Kapoor are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Stark, Matsumoto, and Kapoor before the time of the effective filing of the claimed invention to incorporate the prevention of a guest OS from invalidating TLB entries in the combination of Stark and Matsumoto as taught in Kapoor.  Their motivation would have been to prevent a denial of service from occurring to other guest OSs (Kapoor, paragraph 14).
Claims 4 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark and Beale et al (US 2017/0024128).
With respect to claim 4, Stark fails to explicitly teach of wherein: the configuration control information comprises a same tag mode field and a memory region guard tag; and the memory access circuitry is arranged, when the addressed location identified by the target address is within a memory region whose same tag mode field is set, to modify the tag- guarded memory access operation such that the address tag is compared with the memory region guard tag for that memory region instead of with the guard tag associated with the block containing the addressed location.
However, Beale teaches of wherein: the configuration control information comprises a same tag mode field and a memory region guard tag (paragraph 8, 70-76; where a UniTag is implemented and the UniTag is a single tag for the entire memory region); and
the memory access circuitry is arranged, when the addressed location identified by the target address is within a memory region whose same tag mode field is set, to modify the tag- guarded memory access operation such that the address tag is compared with the memory region guard tag for that memory region instead of with the guard tag associated with the block containing the addressed location (paragraph 8, 70-76; where a UniTag is used and the UniTag for the entire region is compared instead of comparing tags for each separate location).
Stark and Beale are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Stark and Beale before the time of the effective filing of the claimed invention to incorporate the UniTag of Beale in Stark.  Their motivation would have been to more efficiently manage access to the memory area by performing less comparisons (Beale, paragraph 8).
With respect to claim 20, Beale teaches of wherein the memory access circuitry is responsive to a request to access a guard tag associated with a chosen block, to take an alternative action when the same tag mode field is set for the memory region associated with that chosen block (paragraph 8, 70-76; where a UniTag is used and the UniTag for the entire region is compared instead of comparing tags for each separate location).
The reasons for obviousness are the same as indicated above with respect to claim 4.
With respect to claim 21, Beale teaches of wherein the apparatus is arranged, for a chosen memory region, to switch between a default mode where the same tag mode field for that chosen memory region is unset and a same tag mode where the same tag mode field for that chosen memory region is set, depending on a trigger condition (paragraph 8, 70-76; where a UniTag is used and the UniTag for the entire region is compared instead of comparing tags for each separate location.  Using the UniTag vs the regular tags is the claimed trigger condition).
The reasons for obviousness are the same as indicated above with respect to claim 4.

Allowable Subject Matter
Claims 7 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 7, the prior art does not teach or suggest, “the memory access circuitry is arranged, when the addressed location identified by the target address is within a memory region whose precise tag mode field is unset, to perform the tag- guarded memory access operation such that when a mismatch is detected between the guard tag and the address tag the memory access circuitry is arranged to allow the memory access to the addressed location to be performed asynchronously to any mismatch indication raised in respect of the mismatch,” in the context of the claims.
With respect to claim 22, the prior art does not teach or suggest, “wherein the trigger condition is an update performed in respect of a guard tag associated with a block within the chosen memory region when the same tag mode field is set, and causes a transition from the same tag mode to the default mode,” in the context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bolkhovitin et al. (US 2020/0042725) discloses using a protection information data block format that involves comparing protection tag information including guard tag values to ensure validity of the data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138